Citation Nr: 0801229	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for blindness of 
the right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1942 to 
September 1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1. A February 1949 rating decision denied the veteran's claim 
of entitlement to service connection for blindness of the 
right eye.  The veteran was notified of his appellate rights, 
but did not file a notice of disagreement within one year of 
the rating decision.

2. Evidence received since the February 1949 rating decision 
is cumulative of the evidence of record at the time of the 
February 1949 denial and does not relate to an unestablished 
fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The February 1949 rating decision which denied the 
veteran's claim of entitlement to service connection for 
blindness of the right eye is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2. Evidence received since the February 1949 rating decision 
in connection with veteran's claim of entitlement to service 
connection for blindness of the right eye is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary and proper VCAA 
notice.  In this regard, a February 2005 letter notified the 
veteran of the evidence and information necessary to 
establish entitlement to his underlying claim to service 
connection for blindness of the right eye.  The February 2005 
letter also provided appropriate notice regarding what 
constitutes new and material evidence and specifically 
informed him what evidence and information was necessary to 
reopen his claim.  This letter advised the veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the February 2005 letter expressly informed the 
veteran of the need to submit any pertinent evidence in his 
possession.  


During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
at 484, which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
are associated with the claims folder, as well as all 
relevant VA treatment records.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
January 2005, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In a February 1949 rating decision, the veteran's claim of 
service connection for blindness of the right eye was denied 
on the basis that the disability existed prior to service, 
and there was no evidence of record that the veteran's active 
military duty aggravated his pre-existing disability beyond 
its natural progress.  The veteran was notified of his 
appellate rights, but did not initiate an appeal of the 
decision; therefore, the RO's February 1949 decision is 
final.  38 U.S.C.A. § 7105.

In January 2005, the veteran contacted his congressman 
regarding his nonservice-connected pension.  In this 
correspondence, the veteran asserted that his right eye 
disability was aggravated during service.  The RO considered 
this correspondence as an informal reopened claim for 
entitlement to service connection for blindness of the right 
eye.  In a May 2005 rating decision, the RO denied his 
application to reopen due to a lack of new and material 
evidence.  Evidence received prior to the February 1949 
rating decision included service medical records and a 
January 1949 VA examination report.  According to the 
February 1949 decision, the RO denied the veteran claim for 
service connection because the veteran's induction 
examination indicates the veteran was completely blind in his 
right eye prior to entering service due to a carpentry 
accident.

New evidence received since the February 1949 RO rating 
decision includes statements from the veteran, VA treatment 
records dated July 1978, private treatment reports and 
records from Capital Region Medical Clinic and Dr. Hooshmand, 
both of California, Missouri, dated August 1996, and VA 
examinations dated August 1968, December 1978, February 1990.  
VA and private treatment records indicate continued blindness 
of the right eye and the development of a burning sensation.  
The Board observes that the records and reports noted above 
make little or no mention of the cause of the veteran's 
blindness.  In addition, there is no comment regarding any 
relationship between his current condition and service, nor 
is there any indication that any incident during service 
permanently aggravated his pre-existing right eye disability.

Also of record is a statement by the veteran that, while his 
eye was injured prior to entering service, he was not 
completely blind at induction.  The veteran asserts he did 
not become completely blind in the right eye until sand 
became lodged in is eye during service.

After careful review, the Board concludes that newly received 
evidence is duplicative of the record prior to the February 
1949 rating decision, and does not raise a reasonable 
possibility of substantiating the veteran's claim.  The VA 
and private treatment records and reports do not contain any 
competent medical evidence linking the veteran's current 
right eye disability to his military service, nor do they 
indicate that his military service aggravated this 
disability.  Rather, the new medical evidence does nothing 
more than show that the veteran continues to experience 
blindness of the right eye.  

As a final note, the Board acknowledges that the veteran 
believes a review of induction records from Fort Leavenworth, 
Kansas, would support his claim.  However, the Board notes 
that these records were considered prior to the February 1949 
rating decision, and therefore do not constitute 'new and 
material' evidence upon which to reopen his claim for service 
connection for blindness of the right eye.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for blindness of the right eye has not 
been submitted.  The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


